Case: 1:19-cv-08052 Document #: 1 Filed: 12/09/19 Page 1 of 4 PagelD #:1

IN THE UNITED STATES DISTRICT COURT FOR
THE NORTHERN DISTRICT OF ILLINOIS

EASTERN DIVISION

JENECA FRAZIER, )
Plaintiff, )
)

v. ) Case No.
)
RI RCM and AMITA HEALTH ST. )
FRANCIS HOSPITAL, )
Defendant. )

PLAINTIFF’S COMPLAINT AT LAW
NOW COMES the plaintiff, JENECA FRAZIER, by and through her attorneys, GARDI &
HAUGHT, LTD., and for her Complaint at Law against the defendants, R1 RCM (hereafter “R1”)
and AMITA HEALTH ST. FRANCIS HOSPITAL (hereafter “AMITA”), she alleges as follows:
Introduction

1. Plaintiff, Jeneca Frazier brings this action pursuant to Title VII of the Civil Rights
Act of 1964, as amended, 42 U.S.C. §2000e. Plaintiff contends that the Defendant’s officials
discriminated against her on the basis of her gender by harassing her and terminating her
employment.

Jurisdiction

Ze This Court has jurisdiction over the subject matter of this civil action pursuant to
Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000¢.

Venue

3. Venue is proper in this judicial district under 42 U.S.C. Section 2000e-5(f)(3) and
5 U.S.C. § 7703(b)(2); as Plaintiff is employed by Rlat the Amita Health St. Francis Hospital at
the time of the discrimination and plaintiff's employment records are maintained by the Amita
Health St. Francis Hospital in this judicial district, and decisions adverse to Plaintiff's employment
that are the subject of this civil action were made in this judicial district.

4. Plaintiff, Jeneca Frazier is a female who is a citizen of the United States and who
is a resident of the City of Evanston, Illinois. Up until August 21, 2019, she wsa employed by RI
as a coordinator of patient access at Amtia Health St. Francis Hospital.
Case: 1:19-cv-08052 Document #: 1 Filed: 12/09/19 Page 2 of 4 PagelD #:2

5. Defendant R1 is an American healthcare revenue cycle management company
servicing hospital, health systems and physician groups across the United States that is located in
the City of Chicago, County of Cook and State of Illinois.

6. Defendant Amita Health St. Francis Hospital is a medical center that provides
various forms of healthcare to the public and is located in the City of Evanston, County of Cook
and State of Illinois.

Count I vs. RI

7. For many years prior to the date of the occurrence alleged herein, Amita retained
R1 to manage its revenues at Amita’s Evanston location.

8. Defendant R1 hired the plaintiff in February 2016 to work at Amita as a Patient
Access Coordinator,

9. From October 10, 2018 up to the date at which the plaintiff was terminated in
August, 2019, her supervisor, one Mark McGhee, who among other ways orally harassed her by:
a. not allowing her to take requested days off due to her daughter having
Surgery,
b. wrongfully accusing her of working overtime without his prior approval and

not allowing her to explain the circumstances to him;

C. fabricating lies about the plaintiff's attendance to work, claiming that the
plaintiff would show up late to work and changing the time that she had
punched in to work;

d. as such, Amita put the plaintff on a performance plan.

e. claiming that the plaintiff violated the Amita dress code by lying saying that
she was not wearing black pants to work when in reality she was.

10. Mark McGhee would not abusviely treat any of the men who reported to him.

11. Rather, he would routinely treat badly all of the females who were under his
supervision.

12: On or about August 21, 2019 R1 was terminated without notice and without the
benefit of a hearing.

Count II vs. AMITA

13: Plaintiff adopts and realleges paragraphs seven (7) through ten (10) of Count I as
paragraphs seven (7) through ten (10) of Count II as though fully restated herein.
Case: 1:19-cv-08052 Document #: 1 Filed: 12/09/19 Page 3 of 4 PagelD #:3

14. Defendant AMITA acquiesced in Mark McGhee’s conduct by allowing his
behavior toward women to persist in the workplace.

15. Defendant AMITA did nothing to attempt to stop Mark McGhee’s conduct nor did
it seek to listen to the plaintiff when she would complain about Mark McGhee.

16. On or about August 21, 2019 R1 was terminated without notice and without the
benefit of a hearing.

Count III-First Claim of Discrimination

17. R1’s conduct as alleged at length herein constitutes discrimination based on gender
discrimination in violation of Title VII. The stated reasons for the Defendant’s conduct in
terminating the plaintiff were not the true reasons, but instead were pretextual to hide the
Defendant’s gender discriminatory animus.

18. Amita’s conduct as alleged at length herein constitutes discrimination based on
gender discrimination in violation of Title VII. The stated reasons for the Defendant’s conduct in
terminating the plaintiff were not the true reasons, but instead were pretextual to hide the
Defendant’s gender discriminatory animus.

Count [V-Second Claim of Discrimination

18. R1’s conduct as alleged at length herein constitutes the creation of a hostile work
environment in violation of Title VII. The stated reasons for the Defendant’s conduct in
terminating the plaintiff were not the true reasons, but instead were pretextual to hide the
Defendant’s creation of a hostile work environment.

19. Amita’s conduct as alleged at length herein constitutes discrimination based on
gender discrimination in violation of Title VII. The stated reasons for the Defendant’s conduct in
terminating the plaintiff were not the true reasons, but instead were pretextual to hide the
Defendant’s gender discriminatory animus

Prayer for Relief

Accordingly, the Plaintiff prays that the Defendants be cited to appear and to answer in this
action, and that upon the evidence, the finding of the jury and applicable law. The court enter
judgment as follows:

21. A verdict in the Plaintiff's favor and against the Defendants in an amount in excess
of $75,000.00 to compensate the Plaintiff for her damages;

22. A verdict in the Plaintiffs favor and agaunst the Defendants in an amount in excess
of $75,000.00 for their harassment and humilaition of the Plaintiff;
Case: 1:19-cv-08052 Document #: 1 Filed: 12/09/19 Page 4 of 4 PagelD #:4

JENECA FRAZIER

By:  /s/Scott Skaletsky
Scott Skaletsky

Scott Skaletsky

Gardi & Haught, Ltd.

939 Plum Grove Road, Suite C
Schaumburg, IL 60173

(847) 944-9400

(847) 944-9401 fax

ARDC #618405
